DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
A restriction requirement between product and process claims has not been made at this time because the method claims do not include any substantive method steps distinguishing them from the product claims.  If substantive method limitations are added at a later date, restriction by original presentation may become necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 41 recites a cable comprising a conductor, an inner semiconductive layer, an insulating layer, and an outer semiconductive layer as well as dependent claim 46.  There seems to be no support in the specification to recite a cable comprising a double of conductor, inner semiconductive layer, an insulating layer, and an outer semiconductive layer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites that the polymer composition is in the insulation layer.  It is unclear to the examiner which insulation layer is being referred, either in claim 41 or claim 46.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 41-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissenbach et al. (US 2011/0144278) in view of in view of Walia et al. (US 2006/0100385).	
Regarding claims 41-49, Weissenbach discloses a crosslinked cable and a process for producing a cable as claimed (Abstract, all pages) comprising an insulating layer ([0088]: cable sheathing, [0124]).  Although Weissenbach discloses a cable with insulating layer, Weissenbach fails to explicitly disclose a conductor.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use a conductor core.  One of ordinary skill in the art would be well aware that cable comprises either conductor core or nonconductive core.  Thus, choice of a conductor core given only two alternatives would be well within the level of ordinary skill in the art.  In addition, given that there is no structural or material distinction between the claimed layers (inner/outer semiconductive and insulating layer), the examiner is taking the position that the sublayers in Weissenbach’s insulation layer reads upon the claimed layers.
Further, although Weissenbach discloses LDPE, Weissenbach fails to explicitly disclose the density as presently claimed.  However, Weissenbach would inherently comprise the density 3.
Furthermore, Weissenbach discloses that the insulating layer comprises a LDPE bearing hydrolysable silane group deriving from a compound (IIc) which is a homopolymer (Abstract, [0039], [0075], pg. 2-3), wherein the polymer composition comprises hydrolsable silane groups in an amount as low as 0.01 wt% [0083], which overlaps the claimed range as well as disclosing examples of utilizing 1 mol% based on the total amount of the polymer composition (Examples).  
Weissenbach discloses a silanol condensation catalyst compound in amount of 0.5 wt% (examples), however, fails to disclose the formulas or specific material as presently claimed.  
Walia discloses a titanium (IV) bis(acetylacetonate) diisopropoxide as a silanol condensation catalyst in a polymer composition [0033], which also includes a polyethylene bearing hydrolysable silane group [0019].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weissenbach’s silanol condensation catalyst to be of titanium (IV) bis(acetylacetonate) diisopropoxide, as suggested by Walia, in order to provide fast curing [0013].
Regarding the limitation “grafting”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  The product taught in Weissenbach in view of Walia would be the same as the claimed product made by the claimed process.  Once the Examiner provides a rationale tending 
Regarding claim 50, Weissenbach discloses that the crosslinking the layer comprising the polymer composition in presence of water ([0034], [0075]).

Claims 41-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissenbach et al. (US 2011/0144278) in view of in view of Owen et al. (GB 1 377 737).
Regarding claims 41-49, Weissenbach discloses a crosslinked cable and a process for producing a cable as claimed (Abstract, all pages) comprising an insulating layer ([0088]: cable sheathing, [0124]).  Although Weissenbach discloses a cable with insulating layer, Weissenbach fails to explicitly disclose a conductor.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use a conductor core.  One of ordinary skill in the art would be well aware that cable comprises either conductor core or nonconductive core.  Thus, choice of a conductor core given only two alternatives would be well within the level of ordinary skill in the art.  In addition, given that there is no structural or material distinction between the claimed layers (inner/outer semiconductive and insulating layer), the examiner is taking the position that the sublayers in Weissenbach’s insulation layer reads upon the claimed layers.
Further, although Weissenbach discloses LDPE, Weissenbach fails to explicitly disclose the density as presently claimed.  However, Weissenbach would inherently comprise the density 3.
Furthermore, Weissenbach discloses that the insulating layer comprises a LDPE bearing hydrolysable silane group deriving from a compound (IIc) which is a homopolymer (Abstract, [0039], [0075], pg. 2-3), wherein the polymer composition comprises hydrolsable silane groups in an amount as low as 0.01 wt% [0083], which overlaps the claimed range as well as disclosing examples of utilizing 1 mol% based on the total amount of the polymer composition (Examples).  
Weissenbach discloses a silanol condensation catalyst compound in amount of 0.5 wt% (examples), however, fails to disclose the formulas or specific material as presently claimed.  
Weissenbach discloses that it uses dioctyltin dilaurate instead of bis(acetylacetonyl)diisopropyl titanate.  Owen shows that bis(acetylacetonyl)diisopropyl titanate is an equivalent structure known in the art. Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute dioctyltin dilaurate for bis(acetylacetonyl)diisopropyl titanate in the invention of Weissenbach.
Regarding the limitation “grafting”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  The product taught in Weissenbach in view of Walia would be the same as the claimed product made by the claimed process.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, 
Regarding claim 50, Weissenbach discloses that the crosslinking the layer comprising the polymer composition in presence of water ([0034], [0075]).

Claims 41-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissenbach et al. (US 2011/0144278) in view of in view of Fagrell et al. (US 2013/0220666).
Regarding claims 41-49, Weissenbach discloses a crosslinked cable and a process for producing a cable as claimed (Abstract, all pages) comprising an insulating layer ([0088]: cable sheathing, [0124]).  Although Weissenbach discloses a cable with insulating layer, Weissenbach fails to explicitly disclose a conductor.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use a conductor core.  One of ordinary skill in the art would be well aware that cable comprises either conductor core or nonconductive core.  Thus, choice of a conductor core given only two alternatives would be well within the level of ordinary skill in the art.  In addition, given that there is no structural or material distinction between the claimed layers (inner/outer semiconductive and insulating layer), the examiner is taking the position that the sublayers in Weissenbach’s insulation layer reads upon the claimed layers.
Further, although Weissenbach discloses LDPE, Weissenbach fails to explicitly disclose the density as presently claimed.  However, Weissenbach would inherently comprise the density 3.
Furthermore, Weissenbach discloses that the insulating layer comprises a LDPE bearing hydrolysable silane group deriving from a compound (IIc) which is a homopolymer (Abstract, [0039], [0075], pg. 2-3), wherein the polymer composition comprises hydrolsable silane groups in an amount as low as 0.01 wt% [0083], which overlaps the claimed range as well as disclosing examples of utilizing 1 mol% based on the total amount of the polymer composition (Examples).  
Weissenbach discloses a silanol condensation catalyst compound in amount of 0.5 wt% (examples), however, fails to disclose the formulas or specific material as presently claimed.  
Weissenbach discloses that it uses dioctyltin dilaurate.  Fagrell shows that copper acetylacetonate is an equivalent structure known in the art (Table 1). Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute dioctyltin dilaurate for copper acetylacetonate in the invention of Weissenbach.
Regarding the limitation “grafting”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  The product taught in Weissenbach in view of Walia would be the same as the claimed product made by the claimed process.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with 
Regarding claim 50, Weissenbach discloses that the crosslinking the layer comprising the polymer composition in presence of water ([0034], [0075]).

Claims 41-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissenbach et al. (US 2011/0144278) in view of in view of Barth et al. (US 4,316,875).
Regarding claims 41-49, Weissenbach discloses a crosslinked cable and a process for producing a cable as claimed (Abstract, all pages) comprising an insulating layer ([0088]: cable sheathing, [0124]).  Although Weissenbach discloses a cable with insulating layer, Weissenbach fails to explicitly disclose a conductor.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use a conductor core.  One of ordinary skill in the art would be well aware that cable comprises either conductor core or nonconductive core.  Thus, choice of a conductor core given only two alternatives would be well within the level of ordinary skill in the art.  In addition, given that there is no structural or material distinction between the claimed layers (inner/outer semiconductive and insulating layer), the examiner is taking the position that the sublayers in Weissenbach’s insulation layer reads upon the claimed layers.
Further, although Weissenbach discloses LDPE, Weissenbach fails to explicitly disclose the density as presently claimed.  However, Weissenbach would inherently comprise the density as claimed as it is known in the polymeric art that Low Density Polyethylene has a density of 0.91-0.925g/cm3.

Weissenbach discloses a silanol condensation catalyst compound in amount of 0.5 wt% (examples), however, fails to disclose the formulas or specific material as presently claimed.  
Weissenbach discloses that it uses dioctyltin dilaurate.  Barth shows that copper acetylacetonate and zinc acetyl acetonate is an equivalent structure known in the art. Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute dioctyltin dilaurate for copper acetylacetonate or zinc acetyl acetonate in the invention of Weissenbach.
Regarding the limitation “grafting”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  The product taught in Weissenbach in view of Walia would be the same as the claimed product made by the claimed process.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art 
Regarding claim 50, Weissenbach discloses that the crosslinking the layer comprising the polymer composition in presence of water ([0034], [0075]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 41 and 46-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that it would not have been obvious to modify Weissenbach’s silanol condensation catalyst with the teaching of (Walia, Owen, Fagrell, or Barth).  This is because applicant argues that Weissenbach explicitly disclose only using certain acid catalysts, and therefore would not have been obvious to use an alternative catalyst.  The examiner respectively disagrees.  Indeed Weissenbach discloses that the silanol condensation catalyst can be used in the form of organic acids [0060], the examiner contends that metal organic acid salts, such as DOTL, would read upon Weissenbach’s organic acid.  This is evident when Weissenbach discloses the uses of DOTL in the examples (Tables 3-6).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that Weissenbach fails to disclose a silane content in the polymer as claimed.  This is because Weissenbach discloses that the wt% of silane is in the masterbatch, wherein it has no relationship to the amount of silane grafted to the LDPE or polymer.  This has been found unpersuasive.  The claim recites that the polymer composition comprises hydrolysable silane groups in an amount of from 0.001-12 mol% on the total amount of the polymer composition (emphasis added).  The content of the silane groups is not based solely in relationship to the polymer, but rather to the whole composition.  Thus, Weissenbach discloses the claimed amount.  Nonetheless, Weissenbach discloses that the masterbatch can give silane grafted polymer [0076], thus the amount of silane in the masterbatch that arises the silane grafted polymer would still read upon applicant’s arguments of amount of silane grafted to the polymer.
	Applicant stated that Weissenbach discloses that carbon black is useful for cable sheathing, however, contends that no other details of sheathing or insulation layer anywhere else in the document.  This has been found unpersuasive.  Regardless of the terminology used by the reference, claims are obvious where the prior art discloses or suggests the claimed structure.  It is known in the cable arts that sheathing is a film or layer that protects the conductor.  Thus, the layer or sheathing of a cable would read upon the claimed insulating layer and/or semiconductive 
	For the reasons set forth above, Weissenbach in view of the secondary references would apply in the newly filed claimed amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785